Case 1:20-cv-03554-CJN Document5 Filed 01/28/21 Page 1 of 6

PROCESS RECEIPT AND RETURN

U.S. Department of Justice
See “dest tins tor Seavive af Mrocesy by! 8. Via shal |

United States Marshals Service |

 

PLAINTIFF CO! RT CASE NUMBER
JOHN ERIN BINNS — 20-cv-03554-CJN
DEFENDANT TYPE OF PROCESS

 

FEDERAL BUREAU OF INVESTIGATION etal Summons & Complaint
NAME Of INDIVID! AL, COMPANY, CORPOR \TION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDI MN
Central Intelligence Agency

ADDRESS (Sreefor &FD, Apartment \c.. Cin’ Stowe and ZiP Code)

 

 

SERVE
AT

SEN ND NOTKC OF SER RVICI copy ro RFQUISTER AT NAME AND ADDRESS BELOW

930 Dolley Madison Blvd. McLean, VA 22101

 

Number of process to be 5
served with this Form 285

JOHN ERIN BINNS 1775 4 Sk No 3.1 D3 Karsiyaka Izmir 35580 Turkey Number of partics lo be 6
~905488575356 served in this case -

Email: binnsjohn84@gmail.com Cheek for service
on! SA.

SPECIAL INSTRUCTIONS OR OTHER INT ORMATION THA! WILL ASSIST IN EXPEDITING SI RVICL (Inclade Business and Alternate Adiresses.
All Telephowe Numbers, aud Estimated Times Availible for Service):

 

 

 

 

 

 

Signature of Auomey other Originator requesting service on behalf of Bd eraser ITLEPHONE SUMBLR DATI
:¥/ Anson Hopkins 2) OEFENDANT (202) 354-3120 12:30.2020

DO NOT WRITE BELOW THIS LINE

Total Process Signature of Authorized USMS Deputy or Clerk Date
Origin Scene
than one US! Ml 285 ts submuttects

“than net fy No AtL No MMA a 2/31/20

(hereby certify ad return that | €Q_have personally served. [J] have hei evidence of service, [] have executed as shown in “Remarks”, the prucess described on the
individual, company, comporution, etc, at the address shown above on the on the individual. company. comporation, ete. shown at the address inserted below

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY -

lacknowledge receipt for the total
number of process indicated
(Sign only for US\f 285 if more

 

District of District to

 

 

 

 

 

 

(CD) U hereby certify and return that | am unable to locute the individual, company, corporation, ete named above (See remarks below)

 

[20

Jor Depury

Date

OUATE

mene ire of V S-Wfars!

i
Le owed to U.S, Marshal’ or

ea :

Dam
bdrm

Name and title of individual served (if net shawn above)

CIA OC6C LINGATEV DIVX,

Address (complete only different than shown qe ¢)

000 colo VIAL FARM RP.
Ad that VA 22/4

 

 

  
 

 

 

al Charges

97° c

Total Mileage Charges f onvarding Fee Advance Deposits

(igelinting endeavors)
Wau es Z

Service Fee

ie rr

REMARKS

 

 

 

 

 

RECEIVED

JAN 28 2021

Clerk, U.S. District and
Bankruptcy Courts

 

Fonn | SM-285

PRIOR VURSIONS OF THIS LORM ARI OBSOLLTE Rev. 11 18
Case 1:20-cv-03554-CJN Document 5 Filed 01/28/21 Page 2 of 6

FOVA Summons (1°13) (Page 2}
Civil Action No. 20-cv-03554-CJN

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for (ise of uetvidual and tide, if any) Cc / A

was received by me on (date). ol V4 / 1 Ze2 }

O I personally served the summons on the individual at gine,

on /date; 7 or

O J Jef the summons at the individual's residence or usual place of abode with ti

, @ person of suitable age and discretion who resides there,

ON (date) and mailed a copy to the individual's last known address; or
FAI served the summons on (name of individua’s cla O60 LITIGATI~ DIVSG GM whois
designated by law to accept service of process on behalf of ‘name of organization c/ a
onidaer O/T 5) fev2{ 0
© I returned the summons unexecuted because or

O Other ryveity.

047

My fees are $ Foy LE, for travel and PE °F for services, for a total of $ “TOG.

  
 
 

I declare under penalty of perjury that this information is true.

Date. oO} 1] 5 [2¢/2- |

  

Server's signature

RuFewEXK = Dura

Pranted name and title

uol couKT House Se

Server's address

Additional information regarding attempted service, etc:
Case 1:20-cv-03554-CJN Document 5 Filed 01/28/21 Page 3 of 6
U.S. Department of Justice ‘PROCESS RECEIPT AND RETURN

United States Marshals Service See "/ tions for S¢ of Provess by US. Marshal
(a
PLAINTIFF COURT CASE NUMBER
JOIIN ERIN BINNS 20-cv-03554-CIN
DEFENDANT TYPE OF PROCESS
FEDERAL BUREAU OF INVESTIGATION et al Summons & Complaint

NAME OF INDIVIDUAL. COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
UNITED STATES DEPARTMENT OF JUSTICE

ADDRESS (Sreet or RED. Apartment No.. Cin. State and ZIP Code)
950 Pennsylvania Ave. NW Washington, DC 20001

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

     

 

 

 

SERVE
AT

 

 

Number of process to be
served with this Form 285

 

 

JOHN ERIN BINNS 1775/4 Sk No 3.1 D3 Karsiyaka Izmir 35580 Turkey
+905488575356
Email: binnsjohn$4@ gmail.com

Number of parties to be 6
served in this case

 

Check for service
on U.S.A,

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (lnelude Business and Alternate Addresses,
AM Telephone Nanibers, and Estinnted Tinws Available for Service):

 

 

 

Signature of Attomey other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
IEFENDAN 303 54.312 2 /9Q3
isf Anson Hopkins CL] DEFENDAN! (202) 354-3120 12/30/2020

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY -

DO NOT WRITE BELOW THIS LINE

 

lacknowledge receipt for the total
number of process indicated.
(Sten only for USM 285 if more
than one USM 285 ts submitted

Total Process

ae

District of
Origin

No, AL/y>

Serve

District to

NO. [d-

Signature of Authorized USMS Deputy or Clerk

=

Date

 

 

 

 

hf | / 20

l hereby certify and return that | OO have personally served , CD have legal evidence of service, [FE] have executed as shown in "Remarks", the process dedcribed on the
individual, company, corporation, ete,, at the address shown above on the on the individual, company. corporation. ete. shown at the address inserted below,

 

 

() thereby certity and return that am unable to locate the individual, company, corporation, ete. named above (See remurhs below)

 

 

 

Name and title of individual served fif nor shown above) Date Time Cam
> % Yd . s
Coecne Bishsp  Cantinds Dee Jag] at 125.0 CYem

Address feomple re only different than shown above) Signature of U.S. Marshal or Deputy

tL,

 

 

Amount owed to U.S. Marshal* or
(Amount of Refund*)

Service Fee Total Mileage Charges

fineluding endeavars)

—— = er

oe. Gf

REMARKS

Forwarding Fee Fotal Charges Advance Deposits

 

 

 

 

 

 

RECEIVED
JAN 28 2021

Clerk, U.S. District and
Bankruptcy Courts

 

Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev, 11/18
Case 1:20-cv-03554-CJN Document5 Filed 01/28/21 Page 4 of 6
U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

United States Marshals Service See "Instructions for Service of Process by US. Marshal"
Ell a i ea a ee
PLAENTIFE COURT CASE NUMBER
JOHN ERIN BINNS 20-cv-03554-CJN
DEFENDANT TYPE OF PROCESS
FEDERAL BUREAU OF INVESTIGATION et al Sununons & Complaint

 

 

NAME OF INDIVIDUAL. COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE U.S. ATTORNEY GENERAL
AT ADDRESS (Street or RED. dpartinent No. City. State and ZEP Coste)
950 Pennsylvania Ave. NW Washington, DC 20001

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be 6
served with this Form 285
JOHN ERIN BINNS 1775/4 Sk No 3.1 D3 Karsiyaka Izmir 35580 Turkey Number of parties to be 6
+905488575356 served in this case
Email: binnsjohn$4@ gmail.com Cheek for service
: on U.S.A

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDIFING SERVICE (lnelade Business and Alternate Adidresses,
AH Telephone Nambers, and Estimated Times Available for Service):

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf off [KX] PLAINTIFF TELEPHONE NUMBER DATE
/s/ Anson Hopkins (J DEVENDAN1 (202) 354-3120 12/30/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
Tacknowledge receipt forthe total | Total Process | District of District w Signature of Authorized USMS Deputy or Clerk Date

 

 

 

 

number of process indicated. Ongin » | Serve
(Sign ant for USM 2835 ifmere ‘ f Ab f =
i aC '5 be isc0 6b G 7? | No No fi a. [= a>
than ane USAL 283 18 subantted) : \. Eh Ap At ite
hereby certify and return that | have personally served , have legal evidence of service, have exccuted as shown in “Remarks”, the process described on the
) : I ; £ i ; I
individual, company, corporation, ete,, at the address shown above on the on the individual, company. corporation, cre, shown atthe address inserted below.

 

 

{-] Thereby certify and return that |aim unable to locate the individual, company, corporation, ete, named above (See remarks below)

 

 

 

 

 

Name and ute of individual served (if not shown above) Date Time [jam
CS ZEACS © oso OQ Cer\sned Voc ibael ai aso ZI pm
. ‘ Ai oan ‘
Address feamplete only different than shown above) Signature of U.S. Marshal or Deputy
f
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S, Marshal® or
(neluding endeavors) (Amount of Refund*)

 

 

 

 

 

Lh lot

REMARKS

 

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
Civil Action No. 20-cv-03554-CJN

7, Case 1:20-cv-03554-CJN Document5 Filed 01/28/21 Page 5 of 6

FOUA Suminons (1/13) (Page 2)

 

PROOF OF SERVICE
(This section should not be filed with the court untess required by Fed. R. Civ. P. 4 (i)

This summons for ¢rame of individual and title. ifany) US. ATTOWME. CLUE

was received by me onidaey als / 20 _ 7

(J | personally served the summons on the individual at rplace,
ON date; : or

(1 [left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

. and mailed a copy to the individual's last known address; or

 

On (dates

wt served the summons on (name of individual) —GORARD SHOP Who is
designated by law to accept service of process on behalf of (name of organization) bot
td :
ee on eae _ifsrfat.. or
[returned the summons unexecuted because ; or
Other tspecifu:
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date; ; - -

Server's signature

Printed name and title
U.S. Marshals Service
U.S. Courthouse

__..333_Constitution Ave., N.W.
Washington, “By; 200601

Additional information regarding attempted service, ete:
Case 1:20-cv-03554-CJN Document5 Filed 01/28/21 Page 6 of 6
PROCESS RECEIPT AND RETURN

_..5, Department of Justice

 

 

 

United States Marshals Service See “Instructions for Service of Process by US Marshal”
eS ee ee ee ee rs
PLAINTIFF COURT CASE NUMBER
JOIIN ERIN BINNS 20-cv-03554-CJN
DEFENDANT TYPE OF PROCESS
FEDERAL BUREAU OF INVESTIGATION et al Summons & Complaint

 

 

NAME OF INDIVIDUAL. COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE U.S. ATTORNEY Civil Division
AT ADDRESS (Srreet or RED. Apartinent No. City. State and ZIP Code)
4th Floor 501 3rd Street, NW Washington, DC 20530

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285
JOIIN ERIN BINNS 1775/4 Sk No 3.1 D3 Karsiyaka Izmir 35580 Turkey Number of parties to beg
+905488575356 served in this case
Email: binnsjohn84(@ gmail.com Cheek for service
= on USA.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (lnelide Businesy and Alternate Addresses,
All Telephone Mumbers, and Estimated Times Available for Service):

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of BX) PLAINTIFF TELEPHONE NUMBER DATE
Js! Anson Hopkins (] DEFENDANT (202) 354-3120 12/30/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
lacknowledge receipt for the total | Total Process} District of District to Signature of Authorized USMS Deputy or Clerk Date

 

 

 

 

number of process indicated, ie Origin { Serve =
(Sten only for USM 285 if more 5 / Z 4 ( if as va i
eee ie 2 | No, a |r. AVL a /2/3 f;
ol (72

then ane USM 2835 ts submitted)

 

 

[hereby certify and return that | [7] have personally served, [7] have legal evidence of service, [J] have executed as shown in "Remarks", the process described on the
individual, company. corporation. ete.. at the address shown above on the on the individual, company, corporation, cte. shown at the address inserted below.

 

[] Uhereby certify and return that [am unable to locate the individual, company, corporation, ete. named above (See remarks below)

 

 

 

 

 

 

Name and title of individua tt Cree - j Date Time [J am
Say slate jad (Ym
Adeties} (complete only different than show nabeve) Y Signature of U.S. Marshal or Deputy
(fom
f 5
Service Fee Total Mileage Charges | Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S, Marshal* or
fincluding endeavors) (Amount of Refund*)

(26 b&

REMARKS

 

 

 

 

 

 

RECEIVED

JAN 28 2021

Clerk, U.S. District and
Bankruptcy Courts

 

Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
ev, f
